Exhibit 10.(B)6

December 31, 2008

Mr. Robert F. Schultz

c/o Ampco-Pittsburgh Corporation

600 Grant Street, Suite 4600

Pittsburgh, PA 15219

Dear Bob:

This Agreement amends and restates in its entirety your November 1, 1988
Agreement with Ampco-Pittsburgh Corporation (the “Corporation”).

The Corporation recognizes that your contribution to the success of the
Corporation has been substantial and desires to assure the Corporation of your
continued employment. In this connection, the Board of Directors of the
Corporation (the “Board”) recognizes that, as is the case with other publicly
held corporations, the possibility of a change in control may exist and that
such possibility, and the uncertainty that it may raise among the Corporation’s
management, may result in the departure or distraction of management personnel
to the detriment of the Corporation and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation’s
management, including you, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
change in control of the Corporation.

In order to induce you to remain in the employ of the Corporation, the
Corporation agrees that you shall receive the severance benefits set forth in
this letter agreement (“Agreement”) in the event your employment with the



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    2

 

Corporation is terminated subsequent to a “Change in Control” (as defined in
Section 2 hereof) under the circumstances described below.

1. Term of Agreement. This Agreement will commence on the date hereof and shall
continue in effect for twenty-four (24) months from the date hereof; provided,
however, that commencing on December 31, 2010 and on each anniversary
thereafter, the term of this Agreement shall automatically be extended for one
additional year unless, not later than thirty (30) days prior to such date, the
Corporation shall have given notice that it does not wish to extend this
Agreement; provided, further, however, that if a Change in Control shall have
occurred during the original or extended term of this Agreement, this Agreement
cannot be cancelled.

2. Change in Control.

(a) No benefits shall be payable hereunder unless there shall have been a Change
in Control as set forth below. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than the persons or the group of persons in control of the Corporation on
the date hereof is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing fifty percent (50%) or more of the combined voting
power of the Corporation’s then outstanding securities;



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    3

 

(ii) within any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election was approved by a
vote of at least two-thirds ( 2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved;

(iii) the shareholders of the Corporation approve a merger of, or consolidation
involving, the Corporation in which (A) the Corporation’s Common Stock, par
value one dollar ($1.00) per share (such stock, or any other securities of the
Corporation into which such stock shall have been converted through a
reincorporation, recapitalization or similar transaction, hereinafter called
“Common Stock of the Corporation”), is converted into shares or securities of
another corporation, or into cash or other property, or (B) the Common Stock of
the Corporation is not converted as described in Clause (A), but in which more
than forty percent (40%) of the Common Stock of the surviving corporation in the
merger is owned by Shareholders other than those who owned such amount prior to
the merger; or any other transaction after which the Corporation’s Common Stock
is no longer to be publicly traded; in each case, other than a transaction
solely for the purpose of reincorporating the Corporation in another
jurisdiction or recapitalizing the Common Stock of the Corporation; or



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    4

 

(iv) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation, or an agreement for the sale or disposition by the
Corporation of all or substantially all the Corporation’s assets, either of
which is followed by a distribution of all or substantially all of the proceeds
to the shareholders.

3. Agreement of Employee. You agree that in the event of a Potential Change in
Control of the Corporation, you will not terminate employment with the
Corporation for any reason until the occurrence of a Change in Control of the
Corporation.

For purposes of this Agreement, a “Potential Change in Control of the
Corporation” shall be deemed to have occurred if (i) the Corporation enters into
an agreement, the consummation of which would result in the occurrence of a
Change in Control, (ii) any person (including the Corporation) publicly
announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control, or (iii) the Board adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control of the Corporation has occurred.

4. Termination Following a Change in Control.

(a) If any of the events described in Section 2 hereof constituting a Change in
Control shall have occurred, you shall be entitled to the benefits provided in
Section 5(d) upon the termination of your employment within twenty-four
(24) months after the Change in Control has occurred, unless



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    5

 

such termination is (i) because of your death or Disability, (ii) by the
Corporation for Cause, or (iii) by you other than for Good Reason.

(b) For purposes of this Agreement, “Disability” shall mean that if, as a result
of your incapacity due to physical or mental illness, you shall have been absent
from the full-time performance of your duties with the Corporation for six
(6) consecutive months, and within thirty (30) days after written notice of
termination shall have been given to you, you shall not have returned to the
full-time performance of your duties.

(c) For purposes of this Agreement, termination by the Corporation of your
employment for “Cause” shall mean termination upon:

(i) the willful and continued failure by you to substantially perform duties
consistent with your position with the Corporation (other than any such failure
resulting from incapacity due to physical or mental illness or termination by
you for Good Reason), after a demand for substantial performance is delivered to
you by the Board, together with a copy of the resolution of the Board that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, which resolution must be passed by at least
two-thirds ( 2/3) of the entire Board at a meeting called for the purpose and
after an opportunity for you and your counsel to be heard by the Board, and you
have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) days of receiving such demand,



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    6

 

(ii) the willful engaging by you in conduct that is demonstrably and materially
injurious to the Corporation, monetarily or otherwise, as set forth in a
resolution of the Board, which resolution must be passed by at least two-thirds
( 2/3) of the entire Board at a meeting called for the purpose and after an
opportunity for you and your counsel to be heard by the Board, or

(iii) your conviction of a felony, or conviction of a misdemeanor involving
assets of the Corporation.

For purposes of this Section 4(c), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Corporation.

(d) For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a Change in Control of any one or
more of the following conditions, which condition continues without timely and
complete remedy by the Corporation after notice, as provided below:

(i) the assignment to you of duties inconsistent with your duties,
responsibilities and status immediately before the Change in Control or a
reduction or alteration in the nature or status of your responsibilities from
those in effect immediately before the Change in Control;

(ii) a reduction by the Corporation in your base



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    7

 

salary as in effect immediately before the Change in Control, a failure to
increase such base salary at the same intervals as prevailed before the Change
in Control in an amount at least equal to the same percentage increase as the
last increase prior to the Change in Control, or a reduction in bonus after the
Change in Control over the last bonus paid before the Change in Control unless
there are equivalent reductions in bonuses for all executives of the
Corporation;

(iii) the requirement that you be based at a location in excess of twenty-five
(25) miles from the location where you are currently based;

(iv) the failure by the Corporation to continue in effect the Supplemental
Executive Retirement Plan (“SERP”) or any other of the Corporation’s employee
benefit plans, policies, practices or arrangements in which you participate or
under which you are entitled to benefits, or the failure by the Corporation to
continue your participation therein or benefits thereunder on substantially the
same basis, both in terms of the amount of benefits provided and the level of
your participation relative to other participants, as existed immediately prior
to the Change in Control; or

(v) the breach of this Agreement by the Corporation because of the Corporation’s
failure to obtain a satisfactory agreement from any successor to the Corporation
to assume and agree to perform this Agreement, as contemplated in Section 6.



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    8

 

The foregoing notwithstanding, you shall notify the Corporation within ninety
(90) days of the initial existence of a particular condition described above in
this Section 4(d), and the Corporation shall have thirty (30) days from such
notice completely to remedy such particular condition so that you are in the
same position as if the condition had never occurred. If the Corporation timely
and completely remedies the condition as required above, then the particular
occurrence of the particular condition for which you gave notice shall no longer
constitute Good Reason. If the Corporation does not timely and completely remedy
the particular occurrence of this particular condition for which you gave
notice, you shall be deemed to terminate employment for Good Reason on the 31st
day following your notice to the Corporation.

(e) “Good Reason” may be established notwithstanding your possible incapacity
due to physical or mental illness, provided that Disability has not been
established pursuant to Section 4(b). Your continued employment following the
Change in Control shall not constitute a waiver of any rights hereunder,
including, but not limited to, rights with respect to any circumstance
constituting Good Reason or rights under Section 6.

5. Compensation Upon Termination or During Incapacity. Following a Change in
Control, upon termination of your employment or during a period of incapacity
but before termination for Disability, you shall be entitled to the following
benefits:

(a) During any period prior to termination for Disability in



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    9

 

which you fail to perform your full-time duties with the Corporation as a result
of incapacity due to physical or mental illness, you shall continue to receive
your Base Salary at the rate in effect at the commencement of any such period.
Following termination for Disability, your benefits shall be determined in
accordance with the Corporation’s retirement, insurance and other applicable
programs and plans then in effect.

(b) If your employment shall be terminated by the Corporation for Cause or by
you other than for Good Reason, the Corporation shall pay to you your full Base
Salary through the date of termination of your employment at the rate then in
effect, plus all other amounts to which you are entitled under any compensation
or benefit plans of the Corporation at the time such amounts are due, and the
Corporation shall have no further obligations to you under this Agreement.

(c) If your employment terminates by reason of your death, your benefits shall
be determined in accordance with the Corporation’s retirement, survivor’s
benefits, insurance and other applicable programs and plans then in effect.

(d) If your employment by the Corporation shall be terminated within twenty-four
(24) months after the Change in Control, unless such termination is (i) by the
Corporation for Cause, (ii) because of your death or Disability, or (iii) by you
other than for Good Reason, you shall be entitled to the following benefits (the
“Severance Payments”):



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    10

 

(A) the Corporation shall pay to you your full Base Salary through the date of
termination of your employment at the rate then in effect;

(B) the Corporation shall pay to you, as severance benefits a lump sum severance
payment equal to (i) the sum of three (3) times your annual base salary either
at the time of the Change in Control or at termination, whichever is higher, and
(ii) three (3) times your bonus paid for the prior year;

(C) in lieu of shares of common stock of the Corporation (“Shares”) issuable
upon exercise of outstanding options (“Options”), if any, granted to you under
the Corporation’s Incentive Stock Option Plan, or under any additional,
substitute or successor option program or plan as may be in effect from time to
time (which Options shall be cancelled upon the making of the payment referred
to below), you shall receive an amount in cash equal to the product of (i) the
higher of the closing price per Share as reported on the New York Stock Exchange
on the date of termination of your employment or the highest price per Share
actually paid in connection with any Change in Control, over the exercise price
per Share of each Option held by you, times (ii) the number of Shares;

(D) as more completely described in Section 5(i), for a twenty-four (24) month
period after such termination, the Corporation will arrange to provide you at
the Corporation’s expense with benefits under the



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    11

 

Corporation’s health, dental, disability, life insurance, and other similar
employee benefit insurance plans applicable to salaried employees, or benefits
substantially similar to the benefits you were receiving under such plans
immediately prior to the termination of your employment;

(E) all benefits payable to you under the Ampco-Pittsburgh Corporation
Retirement Plan (the “Plan”) or the Ampco-Pittsburgh Corporation Supplemental
Executive Retirement Plan (the “SERP”) at the time of such termination, in
accordance with the terms and provisions of the Plan and SERP; and

(F) the opportunity to purchase the leased Corporation car, which has been
assigned to you, at its then book value under the Corporation’s leasing
arrangements, provided that should you choose to take such opportunity, you must
complete such purchase by a date that is within two and one-half (2 1/2)months
after the calendar year of your termination.

(e) Notwithstanding the foregoing provisions of this Section 5, in the event you
are determined by the Board to be a “disqualified individual” (within the
meaning of Section 280G(c) of the Internal Revenue Code of 1986, as amended (the
“Code”)) with respect to the Company, the amount of the payments hereunder,
which are determined to be “parachute payments” (within the meaning of
Section 280G(b) of the Code), shall be reduced to the extent necessary so that
the total of (i) such payments and (ii)



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    12

 

any other payment or the value of any benefit received or to be received by you
in connection with a Change in Control (including under the SERP) remains
deductible by the Company for federal income tax purposes. If any payments
payable hereunder or under any other agreement with the Corporation (other than
the SERP, which payments shall not be reduced) are required to be reduced
pursuant to the preceding sentence, such reduction shall be made to such
payments in the order elected by you.

(f) The payments provided for in Section 5(d)(A), (B) and (C) and Section 5(e)
shall be made not later than the fifth day following your termination of
employment pursuant to the provisions of Section 5(d); provided, however, that
if the amounts of such payments cannot be finally determined on or before such
day, the Corporation shall pay to you on such day an estimate as determined in
good faith by the Corporation of the minimum amount of such payments and shall
pay the remainder of such payments (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined, but in no event later than the thirtieth day after the date of such
termination. Such payments will be made in all events within two and one-half
(2 1/2) months following the calendar year in which such termination of
employment occurred. If the amount of the estimated payments exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Corporation to you payable on the fifth day after demand by the Corporation
(together with



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    13

 

interest at the rate provided in Section 1274(b)(2)(B) of the Code).

(g) The Corporation shall also pay to you all legal fees and expenses incurred
by you as a result of, and related to, such termination of your employment by
the Corporation for Cause, by the Corporation other than for Cause, or by you
for Good Reason (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement or in connection with any tax
audit or proceeding to the extent attributable to the application of
Section 4999 of the Code to any payment or benefit provided hereunder).

(h) You shall not be required to mitigate the amount of any payment provided for
in this Agreement by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by you as the result of employment by another employer after the date of
termination of your employment, or otherwise.

(i) with respect to the continuation of health and dental benefits for
twenty-four (24) months pursuant to Section 5(d)(D), the following shall apply:

(A) During the eighteen (18) month COBRA Continuation Period, the Corporation
will provide coverage as follows:

(i) If you elect COBRA Continuation Coverage, you shall continue to participate
in all medical, dental and vision



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    14

 

insurance plans you were participating in on the termination date, and the
Corporation shall pay the entire applicable premium. During the COBRA
Continuation Period, you shall be entitled to benefits on substantially the same
basis and cost as would have otherwise been provided had you not separated from
service. To the extent that such benefits are available under the
above-referenced benefit plans and you had such coverage immediately prior to
termination of employment, such continuation of benefits for you shall also
cover your dependents for so long as you are receiving benefits under this
Section 5. The COBRA Continuation Period for medical and dental insurance under
this Section 5(i) shall be deemed to run concurrent with the continuation period
federally mandated by COBRA (generally eighteen (18) months), or any other
legally mandated and applicable federal, state, or local coverage period for
benefits provided to terminated employees under the health care plan. For
purposes of this Agreement, (1) “COBRA” means the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and (2) “COBRA Continuation Period”
shall mean the continuation period for medical and dental insurance to be
provided under the terms of this Agreement which shall commence on the first day
of the calendar month following the month in which the date of your termination
falls and generally shall continue for an eighteen (18) month period.



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    15

 

(ii) Following the conclusion of the eighteen (18) month COBRA Continuation
Period, the Corporation will provide coverage as follows:

(1) If the relevant plan is self insured (within the meaning of Section 105(h)
of the Code), and such plan permits coverage for you, then the Corporation will
continue to provide coverage under the plan for an additional six (6) months and
will annually impute income to you for the fair market value of the premium.

(2) If, however, any such plan does not permit the continued participation
following the end of the COBRA Continuation Period as contemplated above, then
the Corporation shall take all commercially reasonable efforts to provide you
with, or assist you in obtaining, continued medical and dental coverage
comparable to the coverage you had during the COBRA Continuation Period. It is
specifically acknowledged by you that if such coverage is provided under a
Corporation sponsored self insured plan, it will be provided on an after-tax
basis and you will have income imputed to you annually equal to the fair market
value of the premium. If this coverage cannot be provided by the Corporation,
(or where such continuation would adversely affect the tax status of the plan
pursuant to which the coverage is provided), then as an alternative, the
Corporation will reimburse you in lieu of such coverage an amount equal to your
actual and reasonable cost of continuing comparable coverage.



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    16

 

(B) With respect to the continuation of disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees for
twenty-four (24) months pursuant to Section 5(d)(D), the following shall apply:

(i) To the extent your coverage for disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees,
cannot be provided under the Corporation’s insurance plans, the Corporation will
reimburse you for your premium cost to obtain comparable insurances coverages.

(C) Reimbursement to you pursuant to Section 5(i)(A) or (B) above will be
available only to the extent that (1) such expense is actually incurred for any
particular calendar year and reasonably substantiated; (2) reimbursement shall
be made no later than the end of the calendar year following the year in which
such expense is incurred by you; (3) no reimbursement provided for any expense
incurred in one taxable year will affect the amount available in another taxable
year; and (4) the right to this reimbursement is not subject to liquidation or
exchange for another benefit. Notwithstanding the foregoing, no reimbursement
will be provided for any expense incurred following the twenty-four (24) month
period of benefit continuation or for any expense which relates to coverage
after such date.

(j) Notwithstanding any provision of this Agreement to the contrary, to the
extent that a payment hereunder is subject to 409A of the



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    17

 

Code (and not excepted therefrom) and payable on account of your separation from
service, such payment shall be delayed for a period of six (6)months after your
termination date (or, if earlier, your death) if you are a Specified Employee
(namely, a “key employee” as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof, of the Corporation, as determined in accordance
with the regulations issued under Code Section 409A and the procedures
established by the Corporation). Any such payment that would otherwise have been
due or owing during such six (6)month period will be paid immediately following
the end of the six (6)month period in the month following the month containing
the six (6)month anniversary of your date of termination, together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code.

6. Successors; Binding Agreement.

(a) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or of any division or subsidiary
thereof employing you to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. Failure of the Corporation to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Corporation in the



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    18

 

same amount and on the same terms as you would be entitled hereunder if you
terminated your employment for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed to be the date of termination of your employment.

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

7. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, or to any
changed address, notice of which either of us shall have given to the other.

8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania.

9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.



--------------------------------------------------------------------------------

Mr. Robert F. Schultz    19

 

10. Effective Date. This Agreement shall become effective as of the date signed
by you.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter which will
then constitute our agreement on this subject.

 

Sincerely,

AMPCO-PITTSBURGH CORPORATION

By:  

s/ Robert A. Paul

  Robert A. Paul   Chairman and Chief Executive Officer

 

Accepted and Agreed to this

31st day of December, 2008.

s/ Robert F. Schultz

Robert F. Schultz